Opinion of the Court by
Judge Williams:
There was a suit for divorce and alimony and for the restoration of appellant’s property, pending between her and her husband when appellee rented from him the lands and made an advance payment of all but some $25, and after the judgment of divorce, restoration etc., paid it over to the husband. Consequently, so far as the land rented was that of the wife, and so far as she recovered it, Hamilton sustained the relation of a pendente lite purchaser and responsible to her for the rents from the time of the judgment of divorce, etc., notwithstanding his previous and subsequent payments to the husband.
Wherefore the judgment is reversed; with directions for a new trial and further proceedings consistent herewith.